DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 07/12/2021.  In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 07/12/2021 has been considered by Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-11, 13 and 15-16 of U.S. Patent No.: 10,693,510 and claims 8-10 and 12-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 of U.S. Patent No.:11,063,621. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-4, 5-15, 17 and 19-20 in both current applications have the same scope of claimed inventions with obvious wording variations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8, 10, 12-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blesser (US Pub. No.: 2016/0196630) in view of Littlejohn (US Pub. No.: 2017/0324491).
Regarding claims 8 and 15, Blesser teaches a meter comprising (see figure 1, [0052]):
at least one memory (see figure 6, [0231]);
instructions in the meter; and
processor circuitry to execute the instructions to at least (see figure 6, [0231]):
decode a watermark from an audio signal to obtain a transmission frequency of a broadcast signal corresponding to a broadcast station (see figure 1, decoder 55 extract the watermark that is included the broadcast station, [0052-0054]).
It should be noticed that Littlejohn fails to teach tune a radio to the transmission frequency of the broadcast signal; decode data from the broadcast signal tuned by the radio; and report the decoded data to at least one of a remote server or an external device. However, Littlejohn teaches tune a radio to the transmission frequency of the broadcast signal (see figure 2, tuner 230); decode data from the broadcast signal tuned by the radio (see figure 2, presentation processing module 222 is function as a decoder, [0050-0056]); and report the decoded data to at least one of a remote server or an external device (see module 224 transmit the station ID to a web service, [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Littlejohn into view of Littlejohn in order to provide plurality of broadcast programs to users.
Regarding claim 10, Blesser further teaches the processor circuitry is to decode the watermark to obtain an identifier of the broadcast station (see [0054, 0018, 0120]).
Regarding claims 12 and 19, Littlejohn further teaches the decoded data includes media identification information that was embedded in the broadcast signal based on a protocol (see presentation processing module 222 is function as a decoder, ([0013, 0050-0056]).
Regarding claim 13, Littlejohn further teaches accept an input representative of a user preference; and associate the user preference with the decoded data (see [0051, 0055, 0058], claims 3 and 7).
Regarding claim 14, Littlejohn further teaches the processor circuitry is to report the user preference with the decoded data to the at least one of a remote server or an external device (see abstract, [0016, 0038-0039, 0042], it is clearly seen that the processor transmit the user preference to web service).
Regarding claim 17, Blesser further teaches decode the watermark to obtain an identifier of the broadcast station (see figure 1, decoder 55 extract the watermark that is included the broadcast station, [, 0004, 0052-0054]).
Regarding claim 20, Littlejohn further teaches accept an input representative of a user preference; associate the user preference with the decoded data (see [0051, 0055, 0058], claims 3 and 7); and report the user preference with the decoded data to the at least one of a remote server or an external device (see abstract, [0016, 0038-0039, 0042], it is clearly seen that the processor transmit the user preference to web service).



Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blesser (US Pub. No.: 2016/0196630) in view of Littlejohn (US Pub. No.: 2017/0324491) as applied to claims 8 and 15 above, and further in view of Kurt et al. (WO 2010/070526, hereinafter, “Kurt”).
Regarding claims 9 and 16, Blesser and Littlejohn, in combination, fails to teach the processor circuitry is to decode the watermark to obtain a location associated with the broadcast station. However, Kurt teaches the processor circuitry is to decode the watermark to obtain a location associated with the broadcast station (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kurt into view of Blesser and Littlejohn in order to determine the location.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the prior art made of record fails to clearly teach or fairly suggest the feature of query a data structure based on (i) the identifier of the broadcast station obtained from the watermark and (ii) a location, the query to obtain a transmission frequency of a broadcast signal corresponding to the first audio signal; and compare the first audio signal with a second audio signal from the radio to verify an identity of the broadcast station as specified in the claim 1, and further limitations of their respective dependent claims 2-7.
 
Regarding claims 11 and 18, the prior art made of record fails to clearly teach or fairly suggest the feature of the audio signal is a first audio signal, and the processor circuitry is to compare the first audio signal with a second audio signal from the radio to verify an identity of the broadcast station.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649